Motion for resettlement of the order of this court dated December 23, 1927, granted so that the order shall read as follows: “ It is Ordered and Adjudged that the judgment of conviction so appealed from be and the same is hereby modified by striking therefrom the words 1 and five years to ten years additional pursuant to section 1944 of the Penal Law,’  and as so modified affirmed, pursuant to the provisions of section 542 of the Code of Criminal Procedure. The modification of the sentence herein is for error of law only. Young, Rich and Lazansky, JJ., concur; Kapper and Hagarty, JJ., dissent.” Present — Lazansky, P. J., Young, Kapper, Seeger and Carswell, JJ.